Mr. Justice Hernández
delivered the opinion of the court..
Angela Cordovés Cruz de Sierra filed in the District Court for the Judicial District of San Juan, under date of October-5, 1906, a sworn application praying that she be declared the sole intestate heir of María Josefa Morales y Pérez,, who died on November 4, 1902, alleging that the said María Josefa had died without executing a will, and that no relatives other than the petitioner survived her, she being the great niece of Maria, Josefa because the latter was the sister of Maria Morales who was the grandmother on the paternal side of the petitioner.
After all the documentary evidence and the testimony of witnesses had been heard and taken, the court held that petitioner had failed to show that María Josefa Morales y Pérez, and Maria Morales were' sisters, or that Jesús María Cordo-vés, the father of petitioner, was a natural child of Maria *421Morales, and, therefore, by order of April 26, 1907, dismissed the application of Angela Cordovés Crnz with costs, directing that the fiscal be notified of-the said order.
Upon motion of the said Angela Cordovés, the conrt suspended judgment for the period of 40 days in order to allow petitioner an opportunity to produce new evidence and, notwithstanding the fact that she did so, by an order of May 31, 1907, the court.sustained its previous order of April 26.
From this order of May 31, concordant with the previous order of April 26, the petitioner Cordovés took an appeal on June 29 following, to this Supreme Court, wherein the appeal was maintained both by brief .and oral argument claiming that it was clearly shown in the trial court that she had an indisputable right to be declared the heir of her aunt, Maria Josefa Morales y Peréz,, wherefore it is prayed that the order appealed from be reversed, and that she be declared the heir of the said María Josefa Morales y Pérez, as prayed in the application without prejudice to a third party.
As will be seen the appellant bases her appeal on the claim that the order appealed from is contrary to the evidence and, to show this, she has filed a proper statement of the case, approved by the judge; but, as the appeal was taken after the expiration of 15 days from the date the order was made, this court cannot review the evidence to determine whether any error of fact or of law was committed in the findings of the trial court upon the evidence and, therefore, must presume that the trial court proceeded in accordance with the law and the facts in holding that the- petitioner, Angela Cordovés, failed to show her relationship to María Josefa Morales.
Under these circumstances the order appealed from must be affirmed, with the costs of this appeal against the appellant.

Affirmed.

Chief Justice Quinones and Justices Hernandez, Mac-Leary and Wolf concurred.